Citation Nr: 0200343	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for the grant of a total rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
May 1947 and from January 1950 to December 1953.

This appeal arises from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In that action, an effective date 
earlier than January 12, 1998 for the award of a TDIU was 
denied.  While this issue needs some additional development, 
contentions advanced have also appeared to raise an 
additional issue.  If that is ultimately determined to be the 
intent, the veteran and his representative need to make this 
clear to the RO.


REMAND

By rating action of November 1998, a TDIU was granted 
effective January 12, 1998.  It was held, in effect, that 
regulations taking effect that date allowed separate ratings 
to be assigned, that in combination, resulted in a 60 percent 
rating for a single disability being assigned.  In the past 
the bilateral frozen feet residuals had been evaluated 50 
percent disabling.  A separate 10 percent rating has been 
assigned for tinnitus.  The veteran was notified of this 
action and did not timely disagree therewith.

Thereafter, in April 2000 he reopened a claim for an earlier 
effective date for a TDIU, contending that he had not worked 
for years.  That claim was denied, at least in part, on the 
basis that prior to the January 12, 1998 change in Diagnostic 
Code 7122, he did not meet the schedular requirements for the 
grant of a TDIU.

In the argument advanced with regard to this claim, it has 
been asserted by the appellant's representative that the RO 
made an error in prior combinations of ratings, and that had 
those ratings been properly applied, the TDIU could have been 
granted from an earlier date.  

In order to establish an effective date earlier than the one 
assigned, it will be necessary to "alter" several rating 
actions that are final.  See 38 U.S.C.A. § 7105 West 1991).  
One basis for accomplishing such "alteration" would be to 
demonstrate that there is clear and unmistakable error in a 
final rating action that did not grant the TDIU from an 
earlier date.  To the extent the representative is attempting 
to raise this issue by contentions advanced, it should be 
done so with specificity at the RO.

In addition, in the development of the instant claim, it has 
been indicated that the appellant was getting Social Security 
Administration (SSA) benefits, based on disability, since the 
mid 1980's.  While the award letter is attached, the medical 
records used in the determination are not on file.  There is 
some suggestion that more than service connected disorders 
were involved in this determination, but in general, when 
such records exist, they are needed for VA review of a TDIU 
claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, with the appellant's 
assistance as needed, attempt to obtain 
copies of all medical records used by SSA 
in making the disability determination 
made.  If the records are unavailable, 
the attempts made to obtain the records 
should be documented in the claims file.  
If SSA does not provide the records, the 
appellant is offered the opportunity to 
submit whatever documents he may have 
that were from or were used by the SSA.

2.  The veteran and his representative 
are offered an opportunity to 
specifically claim clear and unmistakable 
error in prior rating actions if so 
desired.  If so, they should be provided 
appropriate information concerning the 
type of evidence/error needed to support 
the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).

3.  Thereafter, the RO should 
readjudicate the claim, to include the 
clear and unmistakable error claim if one 
is raised.  If such claim is not 
perfected, consideration is limited to 
the issue on the title page.

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, the appellant 
and his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  This document should include any 
pertinent information concerning the laws and regulations for 
clear and unmistakable error if such claim is raised.  
Thereafter the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



